Exhibit 99.1 1700-700 West Pender Street Vancouver, BC V6C 1G8 Canada Tel: (604) 688-9368Fax: (604) 688-9336 www.kobexminerals.com TSX-V:KXM | NYSE-AMEX:KXM NEWS RELEASE Kobex Files Form 20-F Documentation Vancouver, BC – April 2, 2012 – Kobex Minerals Inc. (the “Company”) (TSX.V:KXM, NYSE AMEX:KXM,) announces that its Form 20-F for the fiscal year ended December 31, 2011 has been filed with the Securities Exchange Commission.The Form 20-F and the Company’s audited consolidated financial statements for the years ended December 31, 2011 and 2010, and as at January 1, 2010 are available on the Company's website at http://www.kobexminerals.com. Shareholders of the Company may also request a hard copy of the Company’s audited financial statements free of charge by contacting +1-604-688-9368 or by e-mail to investor@kobexminerals.com. For further information contact: Kobex Minerals Inc. Alfred Hills, President Geoffrey Bach, Chief Financial Officer Tel: 604-688-9368 Fax: 604-688-9336 investor@kobexminerals.com On behalf of the Board of Directors KOBEX MINERALS INC. “Alfred Hills” Alfred Hills, President and CEO The TSX Venture Exchange and the NYSE AMEX have not reviewed and do not accept responsibility for the adequacy or accuracy of this news release.
